Dodge, J.
The question presented is purely a statutory •one. With the propriety or equity of the result this court ■cannot concern itself. With the legislature lay the question of policy, and on that branch of the government must rest responsibility for any results. Sec. 2766, Stats. 1898, provides: “The proceeding against a garnishee shall be deemed an action by the plaintiff against the garnishee and defendant as parties defendant, and all the provisions of law relating to proceedings in civil actions at issue, including examination of the parties, amendments and relief from default or proceedings taken, and appeals and all provisions for enforcing judgments shall be applicable thereto; but when the garnishment is not in aid of an execution no trial shall be had of the garnishee action until the plaintiff shall have judgment in the principal action, although it •may be noticed for trial; and if the defendant have judgment the garnishee action shall be dismissed with costs.” The defendant had judgment. The garnishee action must, •therefore, be “ dismissed, with costs” “ When allowed, costs ••shall be as follows ” (fee bill). Sec. 2921. In attempted accordance with that statute, the allowance was had in the judgment as originally entered. At least, no objections to •.specific items were overruled by the clerk, and therefore propeiiy before the court for review. The conclusion is irresistible that the judgment was correct as originally entered, unless some other statute contradicts and prevails -over those above referred to. Is there any such? Counsel for respondent point only-to sec. 2772, providing: “In all *63■cases (except trial of issue) under this chapter not expressly provided for the court may award costs in favor of or against •any party in its discretion.” But the case of dismissal of garnishment upon judgment for defendant is “expressly provided for,” and that provision of sec. 2772 cannot apply to "the present case.
Counsel also urge that the amount of costs is limited to "three dollars. That contention must rest on sec. 2762, but that section fixes three dollars as the amount only “in case the garnishee answer shall show indebtedness to the defendant,” whereupon the garnishee may withhold three dollars for his costs upon paying the money into court. In the case before us the answer did not show indebtedness to the defendant, but to some corporation of the same name, the identity of which with the defendant was not conceded. We liave searched diligently for other statutory provisions, but have found none which can justify us in denying effect to the .unequivocal language of sec. 2766, above quoted. Ita lex scripta est.
Respondent suggests that the judgment for costs ignored the rights of the garnishee. If so, the right to complain is with the latter. It is merejus tertii, infringement of which ■cannot be prejudicial to respondent.
We cannot consider any of the specific items of costs, for none but general objections were overruled by the clerk. General objections cannot justify review of specific items on ■appeal from the clerk’s taxation. Circuit Court Rule XXXIII.
We are constrained to hold that no case was presented for "the exercise of judicial discretion in modifying the judgment as was done, and that error was committed in each of the ■orders granting such modification.
By the Gov/rt.— Both orders appealed from are reversed, •and the cause remanded with directions to reinstate the judgment as originally entered. •